Exhibit 10.3

GRANT AGREEMENT FOR

RESTRICTED STOCK UNITS TO OUTSIDE DIRECTORS UNDER THE

MATTEL, INC. AMENDED AND RESTATED

2010 EQUITY AND LONG-TERM COMPENSATION PLAN

This is a Grant Agreement between Mattel, Inc. (“Mattel”) and the Outside
Director of Mattel (the “Holder”) named in the Notice of Grant of Restricted
Stock Units (the “Notice”), which Notice is deemed a part of this Grant
Agreement.

Recitals

Mattel has adopted the Amended and Restated 2010 Equity and Long-Term
Compensation Plan (the “Plan”) for the granting to selected service providers of
awards based upon shares of Common Stock of Mattel. This Grant Agreement is
being executed pursuant to Section 14 of the Plan. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Plan.

Restricted Stock Units

1.    Grant. Effective as of the grant date specified in the Notice (the “Grant
Date”), Mattel grants to the Holder the number of restricted stock units based
on shares of Common Stock set forth in the Notice (the “Units”), subject to
adjustment, forfeiture and the other terms and conditions set forth in the
Notice and this Grant Agreement. Mattel and the Holder acknowledge that the
Units (i) are being granted hereunder in exchange for the Holder’s agreement to
provide services to the Company after the Grant Date, for which the Holder will
otherwise not be fully compensated, and which Mattel deems to have a value at
least equal to the aggregate par value of the shares, if any, that the Holder
may become entitled to receive under this Grant Agreement, and (ii) will, except
as provided in Section 3 hereof, be forfeited by the Holder if the Holder’s
Severance occurs before they vest, as more fully set forth in this Grant
Agreement and the Plan.

2.    Normal Vesting. Except as otherwise provided in Section 3 hereof, the
Units shall vest in the time and manner set forth in the Notice.

3.    Consequences of the Holder’s Severance. The consequences of the Holder’s
Severance shall be as follows:

(i) in the case of the Holder’s Severance for Cause prior to the Settlement
Date, all of the Units (whether vested or unvested, or deferred pursuant to a
deferral election made by the Holder in accordance with Section 5 hereof) shall
be forfeited as of the date of the Severance;

(ii) in the case of the Holder’s Severance as a result of Retirement, Disability
or death, the Units that have not yet vested shall vest as of the date of the
Severance; and

(iii) in all other cases, the Units that have not yet vested shall be forfeited
as of the date of the Severance.



--------------------------------------------------------------------------------

4.    Consequences of Vesting and Payout of Units.

(i) Subject to any deferral election made by the Holder in accordance with
Section 5 hereof, upon the applicable Settlement Date (as specified in
Section 4(ii) hereof) of a vested Unit, Mattel shall settle each Unit by
delivering to the Holder one share of Common Stock for each Unit that so vested.
Mattel shall (A) issue or cause to be delivered to the Holder (or the Holder’s
Heir, as defined below, if applicable) one or more stock certificates
representing such shares, or (B) cause a book entry for such shares to be made
in the name of the Holder (or the Holder’s Heir, if applicable). In the case of
the Holder’s death, the Common Stock to be delivered in settlement of vested
Units shall be delivered to the Holder’s beneficiary or beneficiaries (as
designated in the manner determined by the Committee), or if no beneficiary is
so designated or if no beneficiary survives the Holder, then the Holder’s
administrator, executor, personal representative, or other person to whom the
Units are transferred by means of the Holder’s will or the laws of descent and
distribution (such beneficiary, beneficiaries or other person(s), the “Holder’s
Heir”).

(ii) Mattel believes that the Units constitute “deferred compensation” within
the meaning of Section 409A of the Code (“Section 409A”). To the extent that the
Units are not exempt from the provisions of Section 409A, this Grant Agreement
shall be interpreted in a manner consistent with complying with such provisions.
If Mattel determines after the Grant Date that an amendment to this Grant
Agreement is necessary or advisable so that the Units comply with Section 409A,
it may make such amendment, effective as of the Grant Date or at any later date,
without the consent of the Holder. Consistent with the intent to comply with
Section 409A to the extent applicable, the following shall apply:

A. Subject to any deferral election made by the Holder in accordance with
Section 6 hereof, the “Settlement Date” with respect to any vested Unit shall be
the first to occur of:

1. the third anniversary of the Grant Date;

2. the date of the Holder’s Severance (other than a Severance for Cause);
provided that if the Holder is a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) (a “Specified Employee”) as of the date of
the Holder’s Severance, the Settlement Date shall be the earlier of (a) the date
that is six calendar months following the Holder’s Severance or (b) the date of
the Holder’s death;

3. the date of the Holder’s death;

4. the date of the Holder’s Disability, if such Disability qualifies the Holder
as “disabled” within the meaning of Section 409A(a)(2)(A)(ii) of the Code, and

5. the date of a Change in Control that qualifies as an event described in
Section 409A(a)(2)(A)(v) of the Code.

 

2



--------------------------------------------------------------------------------

The determination of whether the Holder is a Specified Employee shall be made by
Mattel pursuant to the methodology adopted by Mattel in accordance with
Section 409A, which methodology may be amended or replaced at any time and from
time to time by Mattel, as and to the extent permitted by Section 409A.

B. If a Change in Control occurs that does not qualify as an event described in
Section 409A(a)(2)(A)(v) of the Code, the amount that shall be provided on the
applicable Settlement Date (if such Settlement Date occurs following such Change
in Control) in settlement of any Unit that vested as a result of such Change in
Control shall be a cash amount that equals the Fair Market Value of a share of
Common Stock as of the date of such Change in Control, plus interest thereon
through the Settlement Date at the federal funds rate (as reported in the Wall
Street Journal or any other information source reasonably selected by the
Committee), compounded daily.

C. Under no circumstances may this Grant Agreement be amended or terminated in a
manner that violates Section 409A.

5.    Deferral Election. The Holder may elect to defer the Settlement Date (and,
therefore, the receipt of any shares of Common Stock that otherwise would have
been delivered to the Holder on the Settlement Date specified in
Section 4(ii)(A) hereof in accordance with the terms and conditions of the
Mattel, Inc. Deferred Compensation Plan for Non-Employee Directors (the
“Director DCP”) and Section 409A. If the Holder makes a timely and valid
election under the Director DCP, settlement of each deferred Unit shall be made
pursuant to the terms of the Director DCP.

6.    Compliance with Law.

(i) No shares of Common Stock shall be issued and delivered pursuant to a vested
Unit unless and until all applicable registration requirements of the Securities
Act of 1933, as amended, all applicable listing requirements of any national
securities exchange on which the Common Stock is then listed, and all other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been complied with and are in full force. In
particular, the Committee may require certain investment (or other)
representations and undertakings in connection with the issuance of securities
in connection with the Plan in order to comply with applicable law.

(ii) If any provision of this Grant Agreement is determined to be unenforceable
or invalid under any applicable law, such provision will be applied to the
maximum extent permitted by applicable law, and shall automatically be deemed
amended in a manner consistent with its objectives to the extent necessary to
conform to any limitations required under applicable law. Furthermore, if any
provision of this Grant Agreement is determined to be illegal under any
applicable law, such provision shall be null and void to the extent necessary to
comply with applicable law, but the other provisions of this Grant Agreement
shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

7.    Assignability. The Units shall not be transferable by the Holder, other
than upon the death of the Holder in accordance with such beneficiary
designation procedures or other procedures as Mattel may prescribe from time to
time.

8.    Certain Corporate Transactions. In the event of certain corporate
transactions, the Units shall be subject to adjustment as provided in Section 17
of the Plan. In addition, in the event of a Change in Control, the Units shall
be subject to the provisions of Section 18 of the Plan.

9.    No Additional Rights.

(i) Neither the granting of the Units nor their vesting or settlement shall
(a) affect or restrict in any way the power of Mattel to take any and all
actions otherwise permitted under applicable law, (b) confer upon the Holder the
right to continue performing services for the Company, or (c) interfere in any
way with the right of the Company to terminate the services of the Holder at any
time, with or without Cause.

(ii) The Holder acknowledges that (a) this is a one-time grant, (b) the making
of this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (c) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.

(iii) Without limiting the generality of subsections (i) and (ii) immediately
above, if there is a Severance of the Holder, the Holder shall not be entitled
to any compensation for any loss of any right or benefit or prospective right or
benefit relating to the Units or under the Plan which he or she might otherwise
have enjoyed, whether such compensation is claimed by way of damages for
wrongful termination of services or other breach of contract or by way of
compensation for loss of office or otherwise.

10.    Rights as a Stockholder. Neither the Holder nor the Holder’s Heir shall
have any rights as a stockholder with respect to any shares represented by the
Units unless and until shares of Common Stock have been issued in settlement
thereof.

11.    Data Privacy Consent. By accepting the grant of the Units, the Holder
hereby agrees and consents to:

(i) the collection, use, processing and transfer by the Company of certain
personal information about the Holder (the “Data”);

(ii) any members of the Company transferring Data amongst themselves for the
purposes of implementing, administering and managing the Plan;

(iii) the use of such Data by any such person for such purposes; and

(iv) the transfer to and retention of such Data by third parties in connection
with such purposes.

 

4



--------------------------------------------------------------------------------

For the purposes of subsection (i) above, “Data” means the Holder’s name, home
address and telephone number, date of birth, any tax or other identification
number, details of all rights to acquire Common Stock granted to the Holder and
of Common Stock issued or transferred to the Holder pursuant to the Plan.

12.    Compliance with Plan. The Units and this Grant Agreement are subject to,
and Mattel and the Holder agree to be bound by, all of the terms and conditions
of the Plan as it shall be amended from time to time, and the rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee, all
of which are incorporated herein by reference. No amendment to the Plan or the
Grant Agreement shall adversely affect the Units or this Grant Agreement without
the consent of the Holder. In the case of a conflict between the terms of the
Plan and this Grant Agreement, the terms of the Plan shall govern and this Grant
Agreement shall be deemed to be modified accordingly.

13.    Governing Law. The interpretation, performance and enforcement of this
Grant Agreement shall be governed by the laws of the State of Delaware without
regard to principles of conflicts of laws. The Holder may only exercise his or
her rights in respect of the Plan, the Grant Agreement and these Units to the
extent that it would be lawful to do so, and Mattel would not, in connection
with this Grant Agreement, be in breach of the laws of any jurisdiction to which
the Holder may be subject. The Holder shall be solely responsible to seek advice
as to the laws of any jurisdiction to which he or she may be subject, and a
participation by a Holder in the Plan shall be on the basis of a warranty by the
Holder that the Holder may lawfully so participate without Mattel being in
breach of the laws of any such jurisdiction.

 

5